ORDER

PER CURIAM.
Harold Hepler, appellant, appeals the judgment of the trial court determining that he is estopped from seeking enforcement of an easement adjacent to his property.
We have reviewed the record on appeal and find that the judgment of the trial court is supported by clear and satisfactory evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. We, have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).